Citation Nr: 1113662	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  04-16 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran's claim was remanded by the Board in May 2007 and again in September 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the September 2009 Board remand decision, the Veteran submitted a letter from a VA physician who stated that the service medical records should be re-evaluated to look for single events such as sarcoidosis involving the central nervous system, traumatic head concussions, or blunt eye injuries that might cause the Veteran's glaucomatous optic nerve damage.

In January 2010, VA requested a statement from an ophthalmologist.  He stated that there were no tabbed entries in the Veteran's claims files that would indicate that the Veteran experienced a traumatic head concussion.  Contrary to this statement, the service treatment records reveal that the Veteran was in a motor vehicle accident in October 1978 and that he was hospitalized for a traumatic head concussion.  The service treatment records show that the Veteran experienced blurry vision and headaches for many months after the injury.

The Board notes that none of the medical opinions obtained by VA have addressed whether the Veteran's current glaucoma disability is related to the traumatic concussion the Veteran experienced in service.  In light of the September 2009 physician's letter indicating that a relationship between the Veteran's current eye disability and an in-service concussion should be considered, the Board finds that a new VA opinion should be obtained as to whether or not the Veteran's current glaucoma disability is related to his in-service traumatic head concussion.  See 38 C.F.R. § 3.159(c)(4).

The Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical records dated from January 2008 to present.

2.  When the above action has been accomplished, send the Veteran's claims files to a VA ophthalmological specialist.  The specialist is requested to review the Veteran's service treatment records and the Veteran's post service treatment records and provide an opinion whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's current glaucoma disability is related to the traumatic concussion that the Veteran experience during service, or to any other incidence of service.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afford the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


